DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hailwood et al., U.S. Publication No. 2003/0069780 (hereinafter Hailwood) in view of Siebel et al., U.S. Publication No. 2017/0006135 (hereinafter Siebel).

Regarding Claim 1, Hailwood discloses In an enterprise sales management system in communication with a computer-hosted accounting system, the improvement comprising: a graphical database designed and arranged for storing data… (Hailwood, ¶ 53, The selling and sales administration capabilities 38 (discloses enterprise sales management system) relate to the management and execution of sales activities by the organization and can include the following features: a proposal generation feature 156, a quote generation feature 158, a contract management feature 160, a marketing encyclopedia feature 162, an activity management feature 164, a lead management feature 166 and a pipeline management feature 168), (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database));
a customer relationship manager implemented by automated computing machinery coupled to the graphical database (Id., ¶ 5, A holistic approach to CRM can allow an enterprise to orchestrate all of the activities that bring it into contact with its customers to deliver a consistently differentiated--and personalized--customer experience, regardless of the interaction channel chosen by the customer (discloses CRM)), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database)), (Id., ¶ 38, the framework 10 may be presented using computer hardware, firmware and/or software. An article can include a medium that stores a computer program to be executed by a computer processor to facilitate presentation of the framework 10 (discloses automated computing machinery));
said customer relationship manager designed and arranged to collect, organize and display data reflecting interaction with a contact and to store said data in said graphical database (Id., ¶ 5, A holistic approach to CRM can allow an enterprise to orchestrate all of the activities that bring it into contact with its customers to deliver a consistently differentiated--and personalized--customer experience, regardless of the interaction channel chosen by the customer (discloses CRM)), (Id., ¶ 9, The framework can be used as an interactive tool to shape a CRM business solution for a particular client. It can be used to analyze an enterprise's relationships with existing customers and to engage the enterprise in further discussion and analysis regarding future relationships. These discussions can result in the definition of a business model defining the customized architectural framework tailored to the needs and capabilities of the particular enterprise), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database));
a dynamic lead generator implemented by said automated computing machinery operatively coupled to the graphical database, said dynamic lead generator designed and arranged to query an external sales analytics engine and to produce a company profile therefrom that identifies products of interest for a particular plurality of companies and to store the company profile in said graphical database (Id., ¶ 55, The lead management feature 166 refers to the ability to track leads from creation through closing. Allowing leads to be distributed, managed, and tracked can help ensure that leads are responded to effectively and in a timely manner. The pipeline management feature 168 refers to the ability to give sales managers access to a complete pipeline analysis, allowing them to run comparisons against sales quotas and other predefined criteria), (Id., ¶ 51, The customer data acquisition capabilities 34 (discloses sales analytics engine) relate to gathering information about customers through interactions with them. Information may be gathered explicitly or implicitly across all channels. As indicated by FIG. 4, the customer data acquisition capabilities can include the following features: a capture customer product preferences feature 144 and an implicit data capture feature 146. The capture customer product preferences (discloses products of interest) feature 144 refers to the capability of acquiring customer product preferences through questionnaires that automatically populate personalization profiles (discloses company profiles) for the customer. The implicit data capture feature 146 refers to the capability of capturing customer preferences and behavior without directly addressing the customer. Examples include background audio capture through call center transactions as well as web site clickstream analysis);
a dynamic script generator implemented by said automated computing machinery operatively coupled to the graphical database, said dynamic script generator designed and arranged to query a plurality of remote industry resources and collect industry trend information and to store said industry trend information in said graphical database (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232), (Id., ¶ 69, The focus groups 230 feature refers to facilitating the selection of individuals or companies to participate in product and service research. The market trials feature 232 refers to conducting product or service testing in a target marketplace, as well as measuring and analyzing results and providing feedback for product development (discloses remote industry resources));
Through KSR Rationale D (See MPEP 2141(III)(D)), Hailwood discloses …and a tele-agent dashboard engine implemented by said automated computing machinery operatively coupled to said graphical database, said customer relationship manager, said dynamic lead generator, and said dynamic script generator, said tele-agent dashboard engine operatively coupled by an enterprise system gateway to said accounting system for reading and posting payroll data, said tele-agent dashboard engine designed and arranged to generate a tele-agent dashboard including, one or more compensation indicia disposed on said dashboard and reflecting in real-time compensation earned by a tele-agent, a customer relationship management interface region disposed on the dashboard and designed and arranged to collect, organize and display information and collect data reflecting interaction with a contact on said dashboard, a dynamic lead generator interface region disposed on the dashboard and designed and arranged to display information from said company profile on said dashboard, a dynamic script generator interface region disposed on the dashboard and designed and arranged to display said industry trend information on said dashboard, and at least one action button disposed on said dashboard, said action button operable to cause said tele-agent dashboard engine to track an action performed by said tele-agent, to update said accounting system to reflect compensation earned by said tele-agent for performance of said action, and to update said one or more compensation indicia; whereby said tele-agent dashboard engine and said tele-agent dashboard provide an enhanced, efficient user interface of said enterprise sales management system
First, Hailwood discloses a dashboard engine for generating a dashboard including a query feature button, as well as an enterprise system gateway (Hailwood, ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 95, The enterprise integration backplane 72 (discloses enterprise system gateway) identifies processes and technologies that exist in parts of the enterprise outside of CRM, as well as links that connect CRM to other processes and technologies within the enterprise and to other enterprises that act as an extension to the business), (Id., ¶ 44, The ACD/PBX feature 112 identifies a programmable device that automatically answers calls, place calls in a queue, distributes calls to agents, plays delay announcements to callers and provides real-time and historical reports on those activities).
Further, as cited above in response to the respective limitations above, Hailwood discloses said graphical database, said customer relationship manager, said dynamic lead generator, and said dynamic script generator and said tele-agent dashboard engine, (Hailwood, ¶¶ 68-69, 51, 55-56, etc.).
One of ordinary skill in the art would have recognized that applying the known techniques of Hailwood would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of employing a reporting backplane (i.e. tele-agent dashboard engine) to produce a dashboard interface with specific regions created by said customer relationship manager, said dynamic lead generator, and said dynamic script generator and said tele-agent dashboard engine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, including query button functionality to track actions, compensation and compensation indicia, such as the compensation and pre-established compensation criteria described in Hailwood, ¶ 56, would have been recognized by those of ordinary skill in the art as resulting in an improved processing efficient, and an enhanced user interface that would allow more detailed reports according to specific agent and market criteria. Thus, through KSR Rationale D, Hailwood discloses the claim elements listed above.
While suggested in at least Fig. 2 and related text, Hailwood does not explicitly disclose …in the form of triples defining a plurality of interconnected nodes, edges, and properties; a machine learning engine implemented by said automated computing machinery operatively coupled to the graphical database, said machine learning engine designed and arranged to iteratively traverse said graphical database and apply semantic reasoning at each of said plurality of interconnected nodes; and said a machine learning engine and said graphical database cooperate to improve the overall processing efficiency of said automated computing machinery.
However, Siebel discloses …in the form of triples defining a plurality of interconnected nodes, edges, and properties (Siebel, ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
a machine learning engine implemented by said automated computing machinery operatively coupled to the graphical database, said machine learning engine designed and arranged to iteratively traverse said graphical database and apply semantic reasoning at each of said plurality of interconnected nodes (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
and said a machine learning engine and said graphical database cooperate to improve the overall processing efficiency of said automated computing machinery (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®), (Id., ¶ 54, These new IoT applications will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the enterprise sales and tele-agent dashboard elements of Hailwood to include the machine learning and semantic analysis elements of Siebel in the analogous art of enterprise application platforms.
 The motivation for doing so would have been to improve customer relationship management systems by “extending CRM from sales to support, for a full customer lifecycle engagement system; and/or increasing use of data analysis in marketing and product development” (Siebel, ¶ 59), wherein such improvements to customer relationship management systems would benefit Hailwood’s method for “developing and retaining satisfied, loyal customers” [Siebel, ¶ 59; Hailwood, ¶ 2].

Regarding claim 7, Hailwood discloses …The enterprise sales management system of claim 2…
Hailwood further discloses …a graphical database coupled to said a tele-agent dashboard engine, said graphical database designed and arranged for storing data…; and said tele-agent dashboard engine…; whereby said a tele-agent dashboard engine and said graphical database cooperate… (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database)).
While suggested in at least Fig. 2 and related text, Hailwood does not explicitly disclose ……in the form of triples defining a plurality of interconnected nodes, edges, and properties; …designed and arranged to iteratively traverse said graphical database and apply semantic reasoning at each of said plurality of interconnected nodes; …to improve the overall processing efficiency of said automated computing machinery.
However, Siebel discloses …in the form of triples defining a plurality of interconnected nodes, edges, and properties (Siebel, ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
…designed and arranged to iteratively traverse said graphical database and apply semantic reasoning at each of said plurality of interconnected nodes (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
…to improve the overall processing efficiency of said automated computing machinery (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®), (Id., ¶ 54, These new IoT applications will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the enterprise sales and tele-agent dashboard elements of Hailwood to include the machine learning and semantic analysis elements of Siebel in the analogous art of enterprise application platforms for the same reasons as stated for claim 1. 


Regarding claim 9, Hailwood discloses …A process for improving the efficiency of an enterprise sales management system in communication with a computer-hosted accounting system, the process comprising the steps of: producing a plurality of instances of a tele-agent dashboard on a plurality or tele- agent stations by a tele-agent dashboard engine implemented by said automated computing machinery (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports (discloses multiple instances) against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system for reading and posting payroll data) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 38, the framework 10 may be presented using computer hardware, firmware and/or software. An article can include a medium that stores a computer program to be executed by a computer processor to facilitate presentation of the framework 10 (discloses automated computing machinery));
querying said computer-hosted accounting system by said a tele-agent dashboard engine via an enterprise system gateway to obtain payroll and sales accounting data for each of said plurality of instances (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308 (discloses querying), an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system for reading and posting payroll data) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 38, the framework 10 may be presented using computer hardware, firmware and/or software. An article can include a medium that stores a computer program to be executed by a computer processor to facilitate presentation of the framework 10 (discloses automated computing machinery)), (Id., ¶ 95, The enterprise integration backplane 72 (discloses enterprise system gateway) identifies processes and technologies that exist in parts of the enterprise outside of CRM, as well as links that connect CRM to other processes and technologies within the enterprise and to other enterprises that act as an extension to the business), (Id., ¶ 44, The ACD/PBX feature 112 identifies a programmable device that automatically answers calls, place calls in a queue, distributes calls to agents, plays delay announcements to callers and provides real-time and historical reports on those activities);
querying a graphical database by said a tele-agent dashboard engine to obtain non- accounting sales data (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308 (discloses querying), an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 56, The selling and sales administration capabilities 38 also can include a forecasting feature 170, a territory management feature 172, a quota and commissions feature 174, a scripting feature 176, a team selling feature 178 and a product configuration feature 180. The forecasting feature 170 refers to the ability of sales organizations to monitor their potential revenue stream and to pro-actively address trends, shortfalls, and opportunities for increased revenues. The territory management feature 172 (discloses non-accounting sales data) refers to capability of organizations to establish business rules that dictate either manual or automatic routing of opportunities, accounts, contacts, and activities to the appropriate sales team members);
populating by said tele-agent dashboard engine each of said plurality of instances with the payroll and sales accounting data and non-accounting sales data  (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 56, The selling and sales administration capabilities 38 also can include a forecasting feature 170, a territory management feature 172, a quota and commissions feature 174, a scripting feature 176, a team selling feature 178 and a product configuration feature 180. The forecasting feature 170 refers to the ability of sales organizations to monitor their potential revenue stream and to pro-actively address trends, shortfalls, and opportunities for increased revenues. The territory management feature 172 (discloses non-accounting sales data) refers to capability of organizations to establish business rules that dictate either manual or automatic routing of opportunities, accounts, contacts, and activities to the appropriate sales team members);
receiving by said tele-agent dashboard engine from a first of said plurality of instances a selection of an action button (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, (discloses receiving a selection of a query action button) an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314); 
…by said tele-agent dashboard engine… (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, (discloses receiving a selection of a query action button) an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 98, The ad hoc query feature 308 refers to tools that support user-driven reporting on database records and may include an end-user layer above the database architecture to support business language report definition. The OLAP feature 310 refers to providing end-users with a facility to analyze row and column reports and can include storing a data set in a multi-dimensional array that stores de-normalized or pre-aggregated data to speed access. The decision support feature 312 refers to applications that analyze information and present it using, for example, in a manner that supports high-level decision making. The decision integration feature 314 refers to the ability to align an enterprise's overall objectives to various measurements and decisions throughout the enterprise, as well as its customers, suppliers and partners)
posting compensation data to aid computer-hosted accounting system by said a tele- agent dashboard engine via said enterprise system gateway to reflect said completion; (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, (discloses receiving a selection of a query action button) an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314),
updating said graphical database by said a tele-agent dashboard engine to reflect said completion (Id., ¶ 48, The field capabilities 32 can include a data synchronization feature 136, a resource scheduling feature 138, a travel and expense feature 140 and a disconnected usage feature 142. The data synchronization feature 136 identifies systems that allow staff in the field to synchronize data from a mobile device with a centralized server. During the synchronization process, a configurable server determines which data to update, delete and backup), (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database));
and updating said first of said plurality of instances with said compensation data to reflect said completion (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, (discloses receiving a selection of a query action button) an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314); 
whereby said, and said tele-agent dashboard provide an enhanced, efficient user interface of said enterprise sales management system (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses populating a dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 98, The decision support feature 312 refers to applications that analyze information and present it using, for example, in a manner that supports high-level decision making. The decision integration feature 314 refers to the ability to align an enterprise's overall objectives to various measurements and decisions throughout the enterprise, as well as its customers, suppliers and partners.).
While suggested in at least Fig. 7 and related text, Hailwood does not explicitly disclose …determining… a completion of an action specified by said selection…
However, Seibel discloses …determining… a completion of an action specified by said selection… (Seibel, ¶ 458, A data explorer tool provides data discovery, navigation and search across data managed by a system to help users of all kinds find and share information more easily. A user may query and/or select analytic evaluation functions to easily search and sort data types to unlock additional business insights. The data explorer tool provides the following features: filtering (find a subset of data quickly); sorting (order any column, ascending and descending); analytic Evaluation (evaluate one or more analytics in the context of filtered data); and/or aggregate functions (perform a calculation on a set of values and return a single value), (Id., ¶ 466, In addition to using the native capabilities of the above tools, engineers can develop application logic and responsive user experience designs using a plurality of languages or APIs).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the enterprise sales and tele-agent dashboard elements of Hailwood to include the action completion determination elements of Siebel in the analogous art of enterprise application platforms for the same reasons as stated in claim 1.

Regarding claim 10, the combination of Hailwood and Seibel discloses …The process of claim 9.
Hailwood further discloses …populating said plurality of instances with leaderboard data to reflect a plurality of performance rankings (Id., ¶ 93, The human performance backplane 70 relates to concepts, principles and tools that allow an organization to optimize the performance of its human resources. Examples of such concepts and principles pertain to areas such as organization design, communications, rewards and recognition, culture, compensation, training and performance management. Examples of such tools include applications that assist with staff and workload balancing, training and business simulation, and collaboration tools. As illustrated in FIG. 7, the human performance backplane 70 includes the following features: a resource scheduling feature 294, a training feature 296 and a best practices feature 298), (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314);
and updating said leaderboard data on said plurality of instances to reflect said completion (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 48, The field capabilities 32 can include a data synchronization feature 136, a resource scheduling feature 138, a travel and expense feature 140 and a disconnected usage feature 142. The data synchronization feature 136 identifies systems that allow staff in the field to synchronize data from a mobile device with a centralized server. During the synchronization process, a configurable server determines which data to update, delete and backup).

Regarding claim 11, the combination of Hailwood and Seibel discloses …The process of claim 9.
While suggested in at least Fig. 2 and related text, Hailwood does not explicitly disclose … storing by said graphical database a plurality of triples defining a plurality of interconnected nodes, edges, and properties; traversing said graphical database by one of the group consisting of said tele-agent dashboard engine and a machine learning engine; and applying by said one of the group a semantic inference rule at each node of said plurality of triples; whereby said one of the group and said graphical database cooperate to improve the overall processing efficiency of said automated computing machinery.
However, Siebel discloses …storing by said graphical database a plurality of triples defining a plurality of interconnected nodes, edges, and properties (Siebel, ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
traversing said graphical database by one of the group consisting of said tele-agent dashboard engine and a machine learning engine; and applying by said one of the group a semantic inference rule at each node of said plurality of triples; (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®);
whereby said one of the group and said graphical database cooperate to improve the overall processing efficiency of said automated computing machinery (Id., ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®), (Id., ¶ 54, These new IoT applications will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the enterprise sales and tele-agent dashboard elements of Hailwood to include the machine learning and semantic analysis elements of Siebel in the analogous art of enterprise application platforms for the same reasons as stated for claim 1.

Regarding claim 12, the combination of Hailwood and Seibel discloses …The process of claim 11.
While suggested in at least Fig. 2 and related text, Hailwood does not explicitly disclose …wherein: said step of traversing said graphical database by one of the group occurs upon said completion.
However, Siebel discloses …wherein: said step of traversing said graphical database by one of the group occurs upon said completion (Siebel, ¶ 145, The type system may include a collection of modules and types. The modules may include a collection of types that are grouped based on related types or functionality. The types may include definitions for types, data, data shapes, application logic functions, validation constraints, machine learning classifiers and/or UI layouts. Further discussion regarding the model driven architecture is provided throughout the present disclosure, including in relation to the type metadata component 404 of FIG. 4. In one embodiment, for example, the type metadata component 404 defines type models for a type system for a distributed system), (Id., ¶ 175, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook®), (Id., ¶ 466, In addition to using the native capabilities of the above tools, engineers can develop application logic and responsive user experience designs using a plurality of languages or APIs).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the enterprise sales and tele-agent dashboard elements of Hailwood to include the machine learning and semantic analysis elements of Siebel in the analogous art of enterprise application platforms for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Hailwood and Seibel discloses …The process of claim 9.
	Hailwood further discloses …further comprising the steps of: providing by a customer relationship manager implemented by said automated computing machinery customer data reflecting interaction with a contact (Hailwood, ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 95, The enterprise integration backplane 72 (discloses enterprise system gateway) identifies processes and technologies that exist in parts of the enterprise outside of CRM (discloses customer relationship manager), as well as links that connect CRM to other processes and technologies within the enterprise and to other enterprises that act as an extension to the business), (Id., ¶ 39, The customer interaction platforms layer 12 identifies platforms that enable customer interactions across various communications channels. As discussed above, the customer interaction platforms layer 12 identifies the necessary technology infrastructure, applications and business services necessary to conduct business with customers and business partners across all touch points), (Id., ¶ 40, As illustrated by FIG. 2, the customer interaction platforms layer 12 can include the following capabilities: premise capabilities 22, wireless capabilities 24, telephone capabilities 26, World Wide Web (web) capabilities 28, correspondence capabilities 30 and field capabilities 32. Each of the capabilities within the customer interaction platforms layer 12 (discloses customer interaction data) can include one or more features, examples of which are discussed below
and populating by said tele-agent dashboard engine a customer relationship management interface region disposed on said first of said plurality of instances with said customer data (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 39, The customer interaction platforms layer 12 identifies platforms that enable customer interactions across various communications channels. As discussed above, the customer interaction platforms layer 12 identifies the necessary technology infrastructure, applications and business services necessary to conduct business with customers and business partners across all touch points), (Id., ¶ 40, As illustrated by FIG. 2, the customer interaction platforms layer 12 can include the following capabilities: premise capabilities 22, wireless capabilities 24, telephone capabilities 26, World Wide Web (web) capabilities 28, correspondence capabilities 30 and field capabilities 32. Each of the capabilities within the customer interaction platforms layer 12 (discloses customer interaction data) can include one or more features, examples of which are discussed below).

Regarding claim 14, the combination of Hailwood and Seibel discloses …The process of claim 9.
Hailwood further discloses …further comprising the steps of: querying by a dynamic lead generator implemented by said automated computing machinery an external sales analytics engine (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314),
producing a company profile by said dynamic lead generator that identifies products of interest for a particular plurality of companies  (Id., ¶ 55, The lead management feature 166 (discloses dynamic lead generator) refers to the ability to track leads from creation through closing. Allowing leads to be distributed, managed, and tracked can help ensure that leads are responded to effectively and in a timely manner. The pipeline management feature 168 refers to the ability to give sales managers access to a complete pipeline analysis, allowing them to run comparisons against sales quotas and other predefined criteria), (Id., ¶ 51, The customer data acquisition capabilities 34 (discloses sales analytics engine) relate to gathering information about customers through interactions with them. Information may be gathered explicitly or implicitly across all channels. As indicated by FIG. 4, the customer data acquisition capabilities can include the following features: a capture customer product preferences feature 144 and an implicit data capture feature 146. The capture customer product preferences (discloses products of interest) feature 144 refers to the capability of acquiring customer product preferences through questionnaires that automatically populate personalization profiles (discloses company profiles) for the customer. The implicit data capture feature 146 refers to the capability of capturing customer preferences and behavior without directly addressing the customer. Examples include background audio capture through call center transactions as well as web site clickstream analysis);
and populating by said tele-agent dashboard engine a dynamic lead generator interface region disposed on said first of said plurality of instances with information from said company profile (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 55, The lead management feature 166 (discloses dynamic lead generator) refers to the ability to track leads from creation through closing. Allowing leads to be distributed, managed, and tracked can help ensure that leads are responded to effectively and in a timely manner. The pipeline management feature 168 refers to the ability to give sales managers access to a complete pipeline analysis, allowing them to run comparisons against sales quotas and other predefined criteria), (Id., ¶ 51, The customer data acquisition capabilities 34 (discloses sales analytics engine) relate to gathering information about customers through interactions with them. Information may be gathered explicitly or implicitly across all channels. As indicated by FIG. 4, the customer data acquisition capabilities can include the following features: a capture customer product preferences feature 144 and an implicit data capture feature 146. The capture customer product preferences (discloses products of interest) feature 144 refers to the capability of acquiring customer product preferences through questionnaires that automatically populate personalization profiles (discloses company profiles) for the customer. The implicit data capture feature 146 refers to the capability of capturing customer preferences and behavior without directly addressing the customer. Examples include background audio capture through call center transactions as well as web site clickstream analysis).

Regarding claim 15, the combination of Hailwood and Seibel discloses …The process of claim 9.
Hailwood further discloses … querying by a dynamic script generator implemented by said automated computing machinery a plurality of remote industry resources (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232), (Id., ¶ 69, The focus groups 230 feature refers to facilitating the selection of individuals or companies to participate in product and service research. The market trials feature 232 refers to conducting product or service testing in a target marketplace, as well as measuring and analyzing results and providing feedback for product development (discloses remote industry resources)), (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314)
producing industry trend information by said dynamic script generator  (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232);
and populating by said tele-agent dashboard engine a dynamic script generator interface region disposed on said first of said plurality of instances with said industry trend information  (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232), (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314).

Regarding claim 16, the combination of Hailwood and Seibel discloses …The process of claim 9.
Hailwood further discloses …wherein: said action comprises one from the group consisting of creating, updating or reviewing a customer organizational chart, documenting a customer note, reviewing a customer social media account, sending a customer note or card, and conducting a customer inventory analysis (Id., ¶ 64, The field service capabilities 46 relate to meeting customer support needs directly at the customer's location where the product is used or where service is provided. Those capabilities can include the following features: a manage parts inventory feature 220, a dispatch field service feature 222, a manage entitlements feature 224 and a manage logistics feature 226), (Id., ¶ 65, The manage parts inventory feature 220 refers to the ability to access to the service parts pipeline, allowing for support organizations to identify bottlenecks reducing the quantity of parts needed on hand. The dispatch field service feature 222 refers to the availability of field resources and the ability to move or re-assign activities based on best skills match, workload or work shift. The manage entitlements feature 224 refers to the ability to keep track of which products are in or out of warrant and the ability to manage multiple tier product warranties and SLAs. The manage logistics feature 226 refers to the ability to automate service logistics such as fulfillment, replenishment and cycle counting by leveraging inventory information).


Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hailwood.

Regarding claim 2, Hailwood discloses …In an enterprise sales management system in communication with a computer-hosted accounting system, the improvement comprising: a tele-agent dashboard engine implemented by said automated computing machinery and operatively coupled to said accounting system for reading and posting payroll data (Hailwood, ¶ 53, The selling and sales administration capabilities 38 (discloses enterprise sales management system) relate to the management and execution of sales activities by the organization and can include the following features: a proposal generation feature 156, a quote generation feature 158, a contract management feature 160, a marketing encyclopedia feature 162, an activity management feature 164, a lead management feature 166 and a pipeline management feature 168), (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system for reading and posting payroll data) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 38, the framework 10 may be presented using computer hardware, firmware and/or software. An article can include a medium that stores a computer program to be executed by a computer processor to facilitate presentation of the framework 10 (discloses automated computing machinery));
Through KSR Rationale D (See MPEP 2141(III)(D)), Hailwood discloses …and a tele-agent dashboard generated by said tele-agent dashboard engine, said dashboard including, one or more compensation indicia disposed on said dashboard and reflecting in real-time compensation earned by a tele-agent, and at least one action button disposed on said dashboard, said action button operable to cause said tele-agent dashboard engine to track an action performed by said tele-agent, to update said accounting system to reflect compensation earned by said tele-agent for performance of said action, and to update said one or more compensation indicia; whereby said tele-agent dashboard engine and said tele-agent dashboard provide an enhanced, efficient user interface of said enterprise sales management system
First, Hailwood discloses a dashboard engine for generating a dashboard including a query feature button (Hailwood, ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 95, The enterprise integration backplane 72 (discloses enterprise system gateway) identifies processes and technologies that exist in parts of the enterprise outside of CRM, as well as links that connect CRM to other processes and technologies within the enterprise and to other enterprises that act as an extension to the business), 
Further, Hailwood discloses updatable and real-time compensation data and compensation indicia (Id., ¶ 56, The quota and commissions feature 174 (discloses accounting system) refers to the ability to create quota plans with objectives and incentives. The compensation due each employee, reseller, or customer can be calculated based on pre-established criteria), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database)), (Id., ¶ 44, The ACD/PBX feature 112 identifies a programmable device that automatically answers calls, place calls in a queue, distributes calls to agents, plays delay announcements to callers and provides real-time and historical reports on those activities), (Id., ¶ 48, The field capabilities 32 can include a data synchronization feature 136, a resource scheduling feature 138, a travel and expense feature 140 and a disconnected usage feature 142. The data synchronization feature 136 identifies systems that allow staff in the field to synchronize data from a mobile device with a centralized server. During the synchronization process, a configurable server determines which data to update, delete and backup).
One of ordinary skill in the art would have recognized that applying the known techniques of Hailwood would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of employing a reporting backplane (i.e. tele-agent dashboard engine) to produce a dashboard interface with specific regions created by said said tele-agent dashboard engine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, including query button functionality to track actions, compensation and compensation indicia, such as the compensation and pre-established compensation criteria described in Hailwood, ¶ 56, would have been recognized by those of ordinary skill in the art as resulting in an improved processing efficient, and an enhanced user interface that would allow more detailed reports according to specific agent and market criteria. Thus, through KSR Rationale D, Hailwood discloses the claim elements listed above.

Regarding claim 3, Hailwood discloses …The enterprise sales management system of claim 2…
Hailwood further discloses …further comprising: a customer relationship manager operatively coupled to the tele-agent dashboard engine, said customer relationship manager designed and arranged to collect, organize, display, and store data reflecting interaction with a contact; (Id., ¶ 5, A holistic approach to CRM can allow an enterprise to orchestrate all of the activities that bring it into contact with its customers to deliver a consistently differentiated--and personalized--customer experience, regardless of the interaction channel chosen by the customer (discloses CRM)), (Id., ¶ 100, The data sourcing feature 316 refers to identifying internal and external sources of customer data. The data extract, transform and load feature 318 refers to mapping customer data sources into integrated data models and into client-specific customer databases. It includes the capabilities of data extraction and transformation, address standardization and loading into the target database (discloses database)), (Id., ¶ 38, the framework 10 may be presented using computer hardware, firmware and/or software. An article can include a medium that stores a computer program to be executed by a computer processor to facilitate presentation of the framework 10 (discloses automated computing machinery)), (Id., ¶ 9, The framework can be used as an interactive tool to shape a CRM business solution for a particular client. It can be used to analyze an enterprise's relationships with existing customers and to engage the enterprise in further discussion and analysis regarding future relationships. These discussions can result in the definition of a business model defining the customized architectural framework tailored to the needs and capabilities of the particular enterprise),
and a customer relationship management interface region disposed on the dashboard operatively coupled to said customer relationship manager (Id., ¶ 5, A holistic approach to CRM can allow an enterprise to orchestrate all of the activities that bring it into contact with its customers to deliver a consistently differentiated--and personalized--customer experience, regardless of the interaction channel chosen by the customer (discloses CRM)), (Id., ¶ 97, The reporting backplane 74 relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting. As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314).
Regarding claim 4, Hailwood discloses …The enterprise sales management system of claim 3…
Hailwood further discloses …wherein: said action comprises one from the group consisting of creating, updating or reviewing a customer organizational chart, documenting a customer note, reviewing a customer social media account, sending a customer note or card, and conducting a customer inventory analysis (Id., ¶ 64, The field service capabilities 46 relate to meeting customer support needs directly at the customer's location where the product is used or where service is provided. Those capabilities can include the following features: a manage parts inventory feature 220, a dispatch field service feature 222, a manage entitlements feature 224 and a manage logistics feature 226), (Id., ¶ 65, The manage parts inventory feature 220 refers to the ability to access to the service parts pipeline, allowing for support organizations to identify bottlenecks reducing the quantity of parts needed on hand. The dispatch field service feature 222 refers to the availability of field resources and the ability to move or re-assign activities based on best skills match, workload or work shift. The manage entitlements feature 224 refers to the ability to keep track of which products are in or out of warrant and the ability to manage multiple tier product warranties and SLAs. The manage logistics feature 226 refers to the ability to automate service logistics such as fulfillment, replenishment and cycle counting by leveraging inventory information).

Regarding claim 5, Hailwood discloses …The enterprise sales management system of claim 2…
Hailwood further discloses …further comprising: a dynamic lead generator operatively coupled to the tele-agent dashboard engine, said dynamic lead generator designed and arranged to query an external sales analytics engine and to produce a company profile therefrom that identifies products of interest for a particular plurality of companies (Id., ¶ 55, The lead management feature 166 (discloses dynamic lead generator) refers to the ability to track leads from creation through closing. Allowing leads to be distributed, managed, and tracked can help ensure that leads are responded to effectively and in a timely manner. The pipeline management feature 168 refers to the ability to give sales managers access to a complete pipeline analysis, allowing them to run comparisons against sales quotas and other predefined criteria), (Id., ¶ 51, The customer data acquisition capabilities 34 (discloses sales analytics engine) relate to gathering information about customers through interactions with them. Information may be gathered explicitly or implicitly across all channels. As indicated by FIG. 4, the customer data acquisition capabilities can include the following features: a capture customer product preferences feature 144 and an implicit data capture feature 146. The capture customer product preferences (discloses products of interest) feature 144 refers to the capability of acquiring customer product preferences through questionnaires that automatically populate personalization profiles (discloses company profiles) for the customer. The implicit data capture feature 146 refers to the capability of capturing customer preferences and behavior without directly addressing the customer. Examples include background audio capture through call center transactions as well as web site clickstream analysis);
and a dynamic lead generator interface region disposed on the dashboard operatively coupled to said dynamic lead generator and designed and arranged to display information from said company profile; wherein said action consists of reviewing said information from said company profile (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 55, The lead management feature 166 (discloses dynamic lead generator) refers to the ability to track leads from creation through closing. Allowing leads to be distributed, managed, and tracked can help ensure that leads are responded to effectively and in a timely manner. The pipeline management feature 168 refers to the ability to give sales managers access to a complete pipeline analysis, allowing them to run comparisons against sales quotas and other predefined criteria), (Id., ¶ 51, The customer data acquisition capabilities 34 (discloses sales analytics engine) relate to gathering information about customers through interactions with them. Information may be gathered explicitly or implicitly across all channels. As indicated by FIG. 4, the customer data acquisition capabilities can include the following features: a capture customer product preferences feature 144 and an implicit data capture feature 146. The capture customer product preferences (discloses products of interest) feature 144 refers to the capability of acquiring customer product preferences through questionnaires that automatically populate personalization profiles (discloses reviewing company profiles) for the customer. The implicit data capture feature 146 refers to the capability of capturing customer preferences and behavior without directly addressing the customer. Examples include background audio capture through call center transactions as well as web site clickstream analysis).

Regarding claim 6, Hailwood discloses …The enterprise sales management system of claim 2…
Hailwood further discloses …further comprising: a dynamic script generator operatively coupled to the tele-agent dashboard engine, said dynamic script generator designed and arranged to query a plurality of remote industry resources and collect industry trend information (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232), (Id., ¶ 69, The focus groups 230 feature refers to facilitating the selection of individuals or companies to participate in product and service research. The market trials feature 232 refers to conducting product or service testing in a target marketplace, as well as measuring and analyzing results and providing feedback for product development (discloses remote industry resources));
and a dynamic script generator interface region disposed on the dashboard and designed and arranged to display said industry trend information; wherein said action consists of reviewing said industry trend information (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 68, The market research capabilities 54 (discloses dynamic script generator) relate to understanding customer trends (discloses industry trend information) and mood in the marketplace. Those capabilities also relate to transforming knowledge captured about customers and markets into new product development and offer development. As illustrated in FIG. 5, the market research capabilities can include the following features: a focus groups feature 230 and a market trials feature 232), (Id., ¶ 69, The focus groups 230 feature refers to facilitating the selection of individuals or companies to participate in product and service research. The market trials feature 232 refers to conducting product or service testing in a target marketplace, as well as measuring and analyzing results and providing feedback for product development (discloses remote industry resources)).

Regarding claim 8, Hailwood discloses …The enterprise sales management system of claim 2…
Hailwood further discloses …further comprising: a leaderboard display disposed on the tele-agent dashboard designed and arranged to display a performance ranking of a plurality of tele-agents (Id., ¶ 93, The human performance backplane 70 relates to concepts, principles and tools that allow an organization to optimize the performance of its human resources. Examples of such concepts and principles pertain to areas such as organization design, communications, rewards and recognition, culture, compensation, training and performance management. Examples of such tools include applications that assist with staff and workload balancing, training and business simulation, and collaboration tools. As illustrated in FIG. 7, the human performance backplane 70 includes the following features: a resource scheduling feature 294, a training feature 296 and a best practices feature 298), (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314);
said tele-agent dashboard engine operable to update said leaderboard display in real- time (Id., ¶ 97, The reporting backplane 74 (discloses dashboard engine) relates to common processes and technologies that support the execution of both predefined as well as ad hoc reports against enterprise data stores. The common reporting capabilities should support multiple user types and groups to provide basic column and row reporting, analytic online analytical processing (OLAP) reporting and executive level dashboard reporting (discloses dashboard). As shown in FIG. 7, the reporting backplane 74 can include the following features: an ad hoc query feature 308, an online analytical processing feature 310, a decision support feature 312 and a decision integration feature 314), (Id., ¶ 44, The ACD/PBX feature 112 identifies a programmable device that automatically answers calls, place calls in a queue, distributes calls to agents, plays delay announcements to callers and provides real-time and historical reports on those activities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogynskyy et al., U.S. Publication No. 2020/0372016, discloses systems and methods for determining a communication channel based on a status of a node profile determined using electronic activities.
Gao et al., U.S. Publication No. 2016/0232540, discloses predictive analytics for leads generation and engagement recommendations.
Bodin et al., U.S. Publication No. 2020/0160458, discloses a system and method for generating actionable intelligence based on platform and community originated data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624